United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30593
                         Conference Calendar


DEVILLE JOSEPH GORDON,

                                     Plaintiff-Appellee,

versus

DEPUTY STEVEN FONTENOT, Deputy Jailer St. Charles Parish Prison,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         USDC No. 2:04-CV-2992
                          --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Stephen Fontenot, a St. Charles Parish Sheriff’s Deputy,

appeals a judgment awarding Deville Joseph Gordon, Louisiana

prisoner # 133111, $3750 in compensatory damages based on a

magistrate judge’s determination** that Deputy Fontenot used

excessive force against Gordon in violation of the Eighth

Amendment.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       The parties agreed to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c).
                          No. 06-30593
                               -2-

     Our review of the evidence shows that the finding that

Deputy Fontenot used excessive force was not clearly erroneous.

See Baldwin v. Stalder, 137 F.3d 836, 839 (5th Cir. 1998).

Nor was the award of compensatory damages clearly erroneous.

See Sockwell v. Phelps, 20 F.3d 187, 192 (5th Cir. 1994).



     AFFIRMED.